 



Exhibit 10.6
COINMACH SERVICE CORP. 2004 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
     THIS AGREEMENT, entered into as of the Grant Date (as defined in paragraph
1), by and between the Participant and Coinmach Service Corp. (the “Company”);
WITNESSETH THAT:
     WHEREAS, the Company maintains the Coinmach Service Corp. 2004 Long-Term
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Participant has been selected by the committee administering
the Plan (the “Committee”) to receive a Restricted Stock Award under the Plan;
     NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:
     1. Terms of Award. The following terms used in this Agreement shall have
the meanings set forth in this paragraph 1:

(a)   The “Participant” is James N. Chapman.   (b)   The “Grant Date” is
November 3, 2006.   (c)   “Time Vesting Shares” are shares of Class A Stock
granted under this Agreement and subject to the terms of this Agreement and the
Plan. The number of “Time Vesting Shares” awarded under this Agreement is 25,000
shares.

Other terms used in this Agreement are defined pursuant to paragraph 14 or
elsewhere in this Agreement.
     2. Award. The Participant is hereby granted the number of Time Vesting
Shares set forth in paragraph 1.
     3. Section 83(b) Election. The parties agree that the Fair Market Value of
each Covered Share as of the Grant Date is $10.00. The Participant, in his sole
discretion, may make a Section 83(b) Election with the IRS in the form of
Exhibit A attached hereto. The Participant understands that under applicable law
such election must be filed with the IRS no later than 30 days after any grant
of the Time Vesting Shares is to be effective. If the Participant files an
effective 83(b) Election, the excess of the fair market value of the Time
Vesting Shares (which the IRS may assert is different from the Fair Market Value
determined by the parties) covered by such election shall be treated as ordinary
income received by the Participant, and the Company or one of its Subsidiaries
shall withhold from Participant’s compensation all amounts required to be
withheld under applicable law. If the Participant does not file an 83(b)
Election, future appreciation on the Time Vesting Shares will generally be
taxable as ordinary income when such Time Vesting Shares vest pursuant to this
Agreement. (See Exhibit A for additional information about the tax
consequences.) The foregoing discussion as well as the discussion in Exhibit A
is

 



--------------------------------------------------------------------------------



 



based on Federal tax laws and regulations presently in effect, which are subject
to change, and the discussion does not purport to be a complete description of
the Federal income tax aspects of the program or grants under it. The
Participant may also be subject to state and local taxes in connection with the
grant of Time Vesting Shares under the program. The Company suggests that the
Participant consult with his individual tax advisor to determine the
applicability of the tax rules to the awards granted to him in his personal
circumstances.
     4. Dividends and Voting Rights. The Participant shall be entitled to
receive any dividends paid with respect to the Time Vesting Shares that become
payable during the Restricted Period; provided, however, that no dividends shall
be payable to or for the benefit of the Participant for Time Vesting Shares with
respect to record dates occurring prior to the Grant Date, or with respect to
record dates occurring on or after the date, if any, on which the Participant
has forfeited those Time Vesting Shares. No dividends shall be paid to the
Participant with respect to any Time Vesting Shares that are forfeited by the
Participant. The Participant shall be entitled to vote the Time Vested Shares
during the Restricted Period to the same extent as would have been applicable to
the Participant if the Participant was then vested in the shares; provided,
however, that the Participant shall not be entitled to vote the shares with
respect to record dates for such voting rights arising prior to the Grant Date,
or with respect to record dates occurring on or after the date, if any, on which
the Participant has forfeited those Time Vested Shares.
     5. Deposit of Time Vested Shares. Each certificate issued in respect of the
Time Vested Shares granted under this Agreement shall be registered in the name
of the Participant and shall be deposited in a bank designated by the Committee.
During the Restricted Period, all certificates evidencing the Restricted Stock
will be imprinted with the following legend: “The securities evidenced by this
certificate are subject to the transfer restrictions, forfeiture restrictions
and other provisions of the Restricted Stock Agreement dated November 3, 2006,
between Coinmach Service Corp. and James N. Chapman.” Notwithstanding the
foregoing, the Committee may, in its sole discretion, cause the Time Vested
Shares to be held in book-entry form on behalf of the Participant without the
issuance of certificates.
     6. Transfer and Forfeiture of Shares.

(a)   Time Vesting Shares. If the Date of Termination (as defined below) does
not occur during the Restricted Period with respect to any Installment of the
Time Vesting Shares, then, at the end of the Restricted Period for such shares,
the Participant shall become vested in those Time Vesting Shares, and shall own
the shares free of all restrictions otherwise imposed by this Agreement. With
respect to all Time Vesting Shares, the “Restricted Period” shall begin on the
Grant Date. The “Restricted Period” with respect to each Installment of Time
Vesting Shares shown on the schedule shall end on the Vesting Date applicable to
such Installment (but only if the Date of Termination has not occurred before
the Vesting Date):

2



--------------------------------------------------------------------------------



 



                 
VESTING DATE
       
APPLICABLE TO
INSTALLMENT  
INSTALLMENT
  8,333    
One-Year Anniversary of Grant Date
  8,333    
Two-Year Anniversary of Grant Date
  8,334    
Three-Year Anniversary of Grant Date

(b)   Notwithstanding the foregoing provisions of this paragraph 6, the
following provisions shall apply to the Time Vesting Shares:

  (i)   Change in Control. If the Participant’s Date of Termination does not
occur prior to a Change in Control, then as of the Change in Control, all Time
Vesting Shares that have not previously vested shall vest and the Participant
shall become the owner of such shares free of all restrictions otherwise imposed
by this Agreement.     (ii)   Death and Disability. If the Participant’s Date of
Termination occurs by reason of his death or Disability, then as of the Date of
Termination, all Time Vesting Shares that have not previously vested shall vest
and the Participant (or his estate) shall become the owner of such shares free
of all restrictions otherwise imposed by this Agreement.     (iii)   Other
Termination. If the Participant’s Date of Termination occurs for any reason
other than the Participant’s death or Disability, the Participant shall, as of a
Date of Termination, forfeit the Time Vesting Shares that have not become vested
as of that date.

(c)   Transfer of Shares. Time Vesting Shares may not be sold, assigned,
transferred, pledged or otherwise encumbered until the expiration of the
Performance Period or, if earlier, until the Participant is vested in the
shares.

     7. Withholding. The grant and vesting of the Time Vesting Shares under this
Agreement are subject to withholding of all applicable taxes. At the election of
the Participant, and subject to such rules and limitations as may be established
by the Committee from time to time and subject to any applicable loan
commitments of the Company or its affiliates, such withholding obligations may
be satisfied through the surrender of shares of Class A common stock (i) which
the Participant already owns, or (ii) to which the Participant is otherwise
entitled under the Plan; provided, however, that shares described in this clause
(ii) may be used to satisfy not more than the Company’s minimum statutory
withholding obligation (based on minimum statutory withholding rates for Federal
and state tax purposes, including payroll taxes, that are applicable to such
supplemental taxable income).
     8. Heirs and Successors. This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all

3



--------------------------------------------------------------------------------



 



of the Company’s assets and business. If any rights of the Participant or
benefits distributable to the Participant under this Agreement have not been
exercised or distributed, respectively, at the time of the Participant’s death,
such rights shall be exercisable by the Designated Beneficiary, and such
benefits shall be distributed to the Designated Beneficiary, in accordance with
the provisions of this Agreement and the Plan. The “Designated Beneficiary”
shall be the beneficiary or beneficiaries designated by the Participant in a
writing filed with the Committee in such form and at such time as the Committee
shall require. If a Participant fails to designate a beneficiary, or if the
Designated Beneficiary does not survive the Participant, any rights that would
have been exercisable by the Participant and any benefits distributable to the
Participant shall be exercised by or distributed to the legal representative of
the estate of the Participant. If a Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the Designated
Beneficiary’s exercise of all rights under this Agreement or before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any rights that would have been exercisable by the Designated Beneficiary
shall be exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.
     9. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.
     10. Plan Governs. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Participant from the office of the
Secretary of the Company.
     11. Fractional Shares. In lieu of issuing a fraction of a share pursuant to
paragraph 5.2(f) of the Plan or otherwise, the Company will be entitled to pay
to the Participant an amount equal to the Fair Market Value of such fractional
share.
     12. Amendment. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.
     13. Applicable Law. The provisions of this Agreement shall be construed in
accordance with the laws of the State of New York, without regard to the
conflict of law provisions of any jurisdiction.
     14. Definitions. For purposes of this Agreement, the terms used in this
Agreement shall be subject to the following:

4



--------------------------------------------------------------------------------



 



(a)   Board of Directors. “Board of Directors” means the Board of Directors of
the Company.   (b)   Cause. The term “Cause” means: (i) if the applicable
Participant is party to an effective consulting or similar agreement with the
Company or any of its Subsidiaries (a “Participant Agreement”) pursuant to which
the term “Cause” or a similar term is defined therein, then “Cause” shall have
the same meaning ascribed to such term as defined therein; or (ii) if the
applicable Participant is party to a Participant Agreement pursuant to which the
term “Cause” or a similar term is not defined therein, then “Cause” shall mean
(A) the termination, if applicable, of such Participant Agreement arising out of
a material breach by Participant thereof, (B) the commission by Participant of a
felony or an intentional act of fraud, embezzlement or theft or a crime
involving moral turpitude, or (C) the intentional and wrongful disclosure by
Participant of confidential information of the Company that has been harmful to
or has adversely affected the Company.   (c)   Change in Control. “Change in
Control” has the meaning ascribed to such term in the Plan.   (d)   Date of
Termination. The term “Date of Termination” means the first day occurring on or
after the Grant Date on which the Participant is not engaged as a consultant or
financial advisor by the Company or any Subsidiary, regardless of the reason for
the termination of such engagement. If the Participant is engaged by a
Subsidiary and if, as a result of a sale or other transaction, the party who
engaged the Participant (the “Engagement Party”) ceases to be a Subsidiary (and
is or becomes an entity that is separate from the Company), and the Participant
is not, at the end of the 30-day period following the transaction, employed by
the Company or an entity that is then a Subsidiary, then the occurrence of such
transaction shall be treated as the Participant’s Date of Termination caused by
the Participant being discharged by the Engagement Party.   (e)   Disability.
The Participant shall be considered to have a “Disability” during the period in
which the Participant is unable, by reason of a medically determinable physical
or mental impairment, to engage in any substantial gainful activity, which
condition, in the opinion of a physician selected by the Committee, is expected
to have a duration of not less than 120 days; provided, however, that if the
Participant’s engagement is subject to an agreement that contains a definition
of “Disability” or “Disabled,” then, notwithstanding the foregoing provisions of
this definition or the provisions of this Agreement, the definition of
“Disability” or “Disabled” in such agreement, rather than the foregoing
definition in this Agreement, shall apply to the Participant.   (f)   IRS. The
term “IRS” means the Internal Revenue Service.

5



--------------------------------------------------------------------------------



 



(g)   Plan Definitions. Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.   (h)   Section 83(b) Election. The term “Section 83(b) Election”
means an election made with the IRS under Section 83(b) of the Code and the
regulations promulgated thereunder.

     IN WITNESS WHEREOF, the Participant has executed this Agreement, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Grant Date.

         
 
  Participant    
 
       
 
  /s/ James N. Chapman    
 
           
 
  COINMACH SERVICE CORP.    
 
       
 
  /s/ Stephen R. Kerrigan    
 
       
 
  By: Stephen R. Kerrigan    
 
  Its: President and Chief Executive Officer    

6